UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-KA CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March5, 2010 (February5, BlastGard International, Inc. (Exact name of registrant as specified in its charter) Colorado 333-47294 84-1506325 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 2451 McMullen Booth Road, Suite 242, Clearwater, Florida 33759-1362 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(727) 592-9400 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORWARD LOOKING STATEMENTS This Form8-K and other reports filed by Registrant from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, Registrant’s management as well as estimates and assumptions made by Registrant’s management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to Registrant or Registrant’s management identify forward looking statements. Such statements reflect the current view of Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors relating to Registrant’s industry, Registrant’s operations and results of operations and any businesses that may be acquired by Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although Registrant believes that the expectations reflected in the forward looking statements are reasonable, Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. ITEM 4.01.Changes in Registrant’s Certifying Accountant (1) Previous Independent Auditors: a. On February8, 2010, the Company dismissed our independent registered auditor, Cordovano and Honeck LLP of Englewood Colorado (“C & H”), based on their notification to us of their partner service limitation. b. C & H’s report on the financial statements for the years ended December31, 2008 and 2007 contained no adverse opinion or disclaimer of opinion and was not qualified or modified as to audit scope or accounting. The auditor’s opinion letter did include an uncertainty paragraph regarding the Company’s ability to continue as a going concern. c. Our Board of Directors participated in and approved the decision to change independent accountants. Through the period covered by the financial audit for the years ended December31, 2008 and 2007 and any subsequent interim period through February8, 2010, including its review of financial statements of the quarterly periods through September30, 2009, there have been no disagreements with C & H on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of C & H would have caused them to make reference thereto in their report on the financial statements. d. During the two most recent fiscal years and any subsequent interim period through February8, 2010, including the most recent review period of September30, 2009, there have been no reportable events with us as set forth in Item 304(a)(i)(v) of RegulationS-K. e. We requested that C & H furnish us with a letter addressed to the SEC stating whether or not it agrees with the above statements. A copy of such letter is filed as an Exhibitto this Form8-K. (2) New Independent Accountants: a. We engaged Peter Messineo, CPA of Palm Harbor Florida, as our new independent registered auditor on February10, b. Prior to February10, 2010, we did not consult with Mr.Messineo regarding (i) the application of accounting principles, (ii) the type of audit opinion that might be rendered by Mr.Messineo, or (iii) any other matter that was the subject of a disagreement between us and our former auditor or was a reportable event (as described in Items 304(a)(1)(iv) or Item 304(a)(1)(v) of RegulationS-K, respectively). Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Departure of Director On February5, 2010, Joel Gold resigned as a member of BlastGard’s Board of Directors due to demands of his numerous business and personal commitments and is no longer able to fulfill his fiduciary responsibilities as a Board member.
